Citation Nr: 1643989	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a breathing disability, to include chronic rhinitis.

2.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1958 to January 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Regional Office (RO) in Indianapolis, Indiana.

The Board previously considered this appeal in June 2015, and remanded these issues for further development.  After the development was completed, the case returned to the Board for further appellate review.  In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with bronchitis during service.

2.  The Veteran is currently diagnosed with chronic rhinitis.

3.  Chronic rhinitis is not shown to have manifested in service or otherwise be related to service.

4.  The Veteran was diagnosed with an upset stomach during service.

5.  The Veteran is currently diagnosed with diverticulosis and GERD.

6.  Diverticulosis and GERD are not shown to have manifested in service or otherwise be related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a breathing disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria to establish service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with chronic rhinitis, diverticulosis, and GERD, none of which are considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Breathing Disability

The Veteran contends that he developed a breathing disability as a result of service.

Service treatment records show that the Veteran did not endorse shortness of breath or other respiratory issues upon entrance into service.  His entrance examination did not reveal any breathing abnormalities.  During the Veteran's first month of service, he was treated for a cough and sore throat that was eventually diagnosed as bronchitis in mid-February 1958.  Since then, there were no other service treatment records that document a respiratory issue or any other related illness during service.  On separation examination in December 1959, the nose, sinuses, lungs and chest were described as normal and no respiratory disorders were noted.  

Post-service hospital treatment records reflect that in August 1961 the Veteran's nose, mouth, throat were described as negative and the chest was clear except some occasional wheezes were noted.  An x-ray of the chest in the 1960s (dated Sept 1, year cut off) was negative. VA treatment records from August 1977 show that the Veteran received medical attention for allergic rhinitis, postnasal drip, and a cough.  The Veteran was treated again in November 1978 for allergy problems.  Another VA treatment record from January 1981 revealed a normal chest impression.  VA treatment records from September 2015 indicate a diagnosis for chronic rhinitis.

The Veteran received a VA examination in November 2015.  The Veteran endorsed being diagnosed with "double pneumonia" in February 1958 and that he was not treated for this illness during service.  The examiner commented that the Veteran "is a poor historian and very difficult to keep on subject."  The Veteran reported that he did not recall seeking further medical care for breathing problems or rhinitis while he was in the service.  He said that he was treated for cold symptoms with cold medicine when he was discharged from the service.  The Veteran stated that he continues to have ongoing problems with phlegm that he has to cough up in the mornings and reported that it is usually light yellow to clear in color.  He also reported that riding a bicycle uphill would cause him to have shortness of breath and chest pain.  He said that he is able to walk slowly and does not get short of breath.  The Veteran declined shortness of breath with bathing or dressing.  He said that he currently uses nasal spray as needed, but he was unable to describe how often he may need to use the medication.  The VA examiner diagnosed chronic rhinitis.  The examiner opined that the Veteran's chronic rhinitis is less likely as not related to service.  The examiner reasoned that there is no causal relationship between the Veteran's current diagnosis for rhinitis and any breathing difficulty during service based on examination of the Veteran and review of the claims file.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran testified before the undersigned in August 2016.  He endorsed breathing difficulties during service that resulted in a diagnosis for double pneumonia due to cold weather exposure.  He also said that he developed chronic bronchitis during service and that he has continued to experience difficulties since that period.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current chronic rhinitis disability and an in-service injury, illness, or disease.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of a disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Despite the Veteran's contention that he has bronchitis, the Board notes that the Veteran's treatment records do not contain evidence of a current diagnosis for bronchitis.

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex respiratory disorder of chronic rhinitis.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Respiratory disorders are a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly, and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current breathing disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current breathing disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the breathing disability and service; therefore, the Board attaches greater probative weight to the VA examination opinion than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current breathing disability (chronic rhinitis) did not have its onset in service and is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for service connection for a breathing disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Stomach Disability

The Veteran contends that he developed a stomach disability as a result of service.

Service treatment records show that the Veteran did not endorse stomach issues upon entrance into service.  His entrance examination did not reveal any abnormalities.  In December 1958, the Veteran was treated for an upset stomach and prescribed donnatal tabs for his symptoms.  There were no other service treatment records that document stomach issues or any other related illness during service.  On separation examination in December 1959, the abdomen and viscera were described as normal and the examiner did not report any current stomach abnormalities.  

Treatment records reveal no stomach issues within one year of service.  In fact an August 1961 hospital record described the abdomen as soft with an appendectomy scar but noted no other abnormalities.  The first post-service complaint of gastrointestinal nature occurred in April 1978 when the Veteran reported abdominal cramping and diarrhea.  There were similar complaints in May 1978, May 1981 and June 1982; however, none of these records diagnosed a stomach disability.  In January 2009, the Veteran was treated for abdominal pain and was then diagnosed with a small bowel perforation.  More recent VA treatment records since 2012 indicate prescriptions for upset stomach symptoms, including diarrhea.  Progress notes from 2011 reveal prior medical treatment for gastroesophageal reflux disease (GERD) and diverticulosis.

On VA examination in December 2015, the VA examiner noted that the Veteran has a current diagnosis for a small bowel perforation (2009) and GERD (2010).  The examiner reviewed the Veteran's medical files and did not find any other significant diagnoses related to the Veteran's stomach issue in service.  As a result, the examiner opined that the Veteran's current diagnosis is less likely as not related to service.  The examiner reasoned that the single instance of a "simple stomach upset" during service is not a basis for GERD "after more than 50 years."  The examiner further noted that the Veteran did not have problems or complaints about his stomach in 1998, 1999 or 2000.  The examiner indicated the Veteran was treated in January 2010, post-intestinal surgery, and that he did not any complaints of heartburn or stomach condition.  The examiner noted that the Veteran was also prescribed Zantac, an over-the-counter medication, at this time.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Veteran testified before the undersigned in August 2016.  The Veteran stated that he did not have any stomach issues during service.  He said that he did not remember having any diarrhea during service and that such symptoms did not occur until "later on."  The Veteran explained that he was diagnosed with diverticulitis in January 2009, when he had small intestine surgery.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current stomach disability and an in-service injury, illness, or disease.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex stomach disability.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Stomach disorders, such as GERD or a small bowel perforation, are a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current stomach disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current stomach disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the stomach disability and service; therefore, the Board attaches greater probative weight to the VA examination opinion than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current stomach disability did not have its onset in service and is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for service connection for a stomach disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2013, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2013 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in November and December of 2015.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2015.  The Board instructed the AOJ to conduct further record development and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

Service connection for a breathing disability, to include chronic rhinitis, is denied.

Service connection for a stomach disability, to include GERD, is denied.


REMAND

Unfortunately, the Veteran's service connection claim for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The prior Board remand in June 2015 conducted additional record development in order to obtain past mental health records.  Upon receipt of these records, the Board notes that the Veteran was previously diagnosed with schizophrenia in August 1961, just over a year and a half after being discharged from service.  These private treatment records mentioned incidents that occurred during service, but did not clearly attribute the diagnosis to service.  At the August 2016 Board hearing, the Veteran was not clear as to whether he was previously diagnosed with a psychiatric disorder.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed psychiatric disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The entire claims file must be reviewed by the examiner.  In offering this assessment, the examiner must not only discuss the disorders diagnosed on current examination, but any psychiatric disorder diagnosed during this appeal (i.e., schizophrenia, PTSD, depression, anxiety, etc.).  The examiner is to provide an opinion as to the following:

Is it at least as likely as not that any psychiatric disorder found on examination had onset during service; or, is related to service; or, manifested within a year of discharge from service, and explain why that is so.  

The examiner must include a rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.  

2.  Thereafter, readjudicate the issue of service connection for an acquired psychiatric disorder on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


